Exhibit 10.21

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

Amgen Nonqualified Deferred Compensation Plan

As Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

Purpose       1 ARTICLE 1   

Definitions

   1 ARTICLE 2   

Selection/Enrollment/Eligibility

   5             2.1   

Selection by Committee

   5             2.2   

Enrollment Requirements

   5             2.3   

Eligibility/Commencement of Participation

   5             2.4   

Termination of Participation and/or Deferrals

   5 ARTICLE 3   

Deferral Commitments/Company Matching/Crediting/Taxes

   5             3.1   

Maximum Deferrals

   5             3.2   

Election to Defer/Effect of Election Form

   6             3.3   

401(k) Plan/1165(e) Plan Make Whole Elections

   6             3.4   

Withholding of Annual Deferral Amounts

   6             3.5   

Annual Company Contribution Amount

   6             3.6   

Vesting

   7             3.7   

Crediting/Debiting of Account Balances

   7             3.8   

FICA and Other Taxes

   8             3.9   

Distributions

   8 ARTICLE 4   

Short-Term Payout

   9             4.1   

Short-Term Payout

   9             4.2   

Other Benefits Take Precedence Over Short-Term Payout

   9 ARTICLE 5   

Distribution of Benefits Following Separation from Service

   9             5.1   

Distributions

   9             5.2.   

Installment Payments

   9             5.3.   

Distribution Election Changes

   9 ARTICLE 6   

Survivor Benefits

   11             6.1   

Survivor Benefits

   11             6.2   

Death Before Commencement of Benefits

   11             6.3   

Death After Commencement of Benefits

   11             6.4   

Distribution Election Changes

   11             6.5   

Beneficiary

   11             6.6   

Beneficiary Designation Change/Spousal Consent

   11             6.7   

Acknowledgment

   12             6.8   

No Beneficiary Designation

   12             6.9   

Discharge of Obligations

   12 ARTICLE 7   

Disability Waiver

   12             7.1   

Disability Waiver

   12 ARTICLE 8   

Distributions – General

   12             8.1   

Generally

   12             8.2   

Six-Month Delayed Payment

   12             8.3   

Special Transition Rule for 2008

   13             8.4   

Accelerated Distributions

   13             8.5   

Delayed Distributions

   14             8.6   

Withdrawal/Cancellation of Deferrals for Unforeseeable Financial Emergencies

   14             8.7   

Withholding of Employment Taxes Upon Distribution

   14 ARTICLE 9   

Leave of Absence

   15

 

i



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

            9.1   

Paid Leave of Absence

   15             9.2   

Unpaid Leave of Absence

   15 ARTICLE 10   

Termination/Amendment or Modification

   15             10.1   

Termination

   15             10.2   

Amendment

   16             10.3   

Plan Agreement

   16             10.4   

Effect of Payment

   16 ARTICLE 11   

Administration

   17             11.1   

Committee Duties

   17             11.2   

Administration Upon Change of Control

   17             11.3   

Agents

   17             11.4   

Binding Effect of Decisions

   17             11.5   

Indemnity of Committee

   17             11.6   

Employer Information

   18 ARTICLE 12   

Other Benefits and Agreements

   18             12.1   

Coordination with Other Benefits

   18 ARTICLE 13   

Claims Procedures

   18             13.1   

Presentation of Claim

   18             13.2   

Notification of Decision

   18             13.3   

Review of a Denied Claim

   18             13.4   

Decision on Review

   19             13.5   

Legal Action

   19 ARTICLE 14   

Trust

   19             14.1   

Establishment of the Trust

   19             14.2   

Interrelationship of the Plan and the Trust

   19             14.3   

Distributions From the Trust

   19             14.4   

Investment of Trust Assets

   19 ARTICLE 15   

Miscellaneous

               15.1   

Status of Plan

   19             15.2   

Unsecured General Creditor

   19             15.3   

Employer’s Liability

   20             15.4   

Nonassignability

   20             15.5   

Not a Contract of Employment

   20             15.6   

Furnishing Information

   20             15.7   

Terms

   20             15.8   

Captions

   20             15.9   

Governing Law

   20             15.10   

Notice

   20             15.11   

Successors

   21             15.12   

Spouse’s Interest

   21             15.13   

Validity

   21             15.14   

Incompetent

   21             15.15   

Insurance

   21             15.16   

Legal Fees To Enforce Rights After Change of Control

   21

 

ii



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2009

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Amgen Inc., a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

The Plan is hereby amended and restated, effective as of January 1, 2009 except
as otherwise provided herein, in order to comply with Code Section 409A and
related Treasury Regulations, and to incorporate prior amendments. However, if a
Participant’s payments commenced prior to January 1, 2009, or if the Committee
determines that all of the events necessary to receive payment have occurred
prior to January 1, 2009, the Participant shall receive or continue to receive
payments in accordance with the Plan terms in effect on December 31, 2008, to
the extent that the Company determines that doing so would comply with a
reasonable, good-faith interpretation of Code Section 409A and applicable
guidance relating to Code Section 409A. Where payments have not commenced on or
before December 31, 2008 because a Participant was treated as not having
experienced a “separation from service” under a reasonable, good-faith
interpretation of Code Section 409A and applicable guidance, but the Participant
would be treated as having experienced a “separation from service” under
Treasury Regulation Section 1.409A-1(h) on a date that is on or after April 10,
2007 and on or before December 31, 2008, the Participant will be treated as
having experienced a separation from service on December 31, 2008.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the vested Company Contribution Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2 “Account Balance Plan” shall mean any plan, agreement or arrangement of the
Company or any of its Affiliates that is an “account balance plan” as defined in
Treasury Regulation Section 1.409A-1(c)(2)(A) and (B).

 

1.3 “Affiliate” shall mean, with respect to any entity, all other entities with
which the subject entity would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code
Section 414(c) (a group of trades or businesses, whether or not incorporated,
under common control), as applicable.

 

1.4 “Annual Base Salary” shall mean a Participant’s compensation consisting only
of regular salary paid by any Employer for services rendered during the Plan
Year and excluding any other compensation. With respect to any member of the
Board, Annual Base Salary shall mean the member’s annual retainer, chair fees,
Board meeting fees, and Committee meeting fees.

 

1.5

“Annual Bonus” shall mean any compensation earned by a Participant during a Plan
Year that constitutes a commission paid to a salesperson or that is paid
pursuant to the Amgen Global Management Incentive Plan

 

1



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

(GMIP), the Amgen Inc. Executive Incentive Plan (EIP), or an equivalent bonus
program. All other compensation is excluded.

 

1.6 “Annual Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

 

1.7 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary or Annual Bonus, as applicable, that a Participant elects to have,
and is deferred, in accordance with Article 3, for any one Plan Year.

 

1.8

“Annual Installment Method” shall mean the method used to make payments to a
Participant who has elected to receive a benefit over a period of years. Under
the Annual Installment Method, the amount of each annual payment due to a
Participant shall be calculated by multiplying the Participant’s Account Balance
as of the most recent Valuation Date by a fraction, the numerator of which is
one and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a ten-year Annual
Installment Method, the first payment shall be  1/10 of the Account Balance as
of the most recent Valuation Date. The following year, the payment shall be  1/9
of the Account Balance as of the most recent Valuation Date. For purposes of
this Plan, the right to receive a benefit payment in annual installments shall
be treated as the entitlement to a single payment.

 

1.9 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, or entitled under Article 8
in the absence of a designation, that are entitled to receive benefits under
this Plan upon the death of a Participant.

 

1.10 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.11 “Board” shall mean the board of directors of the Company.

 

1.12 “Change of Control” shall have the meaning set forth in the Amgen Inc.
Change of Control Severance Plan, as it may be amended from time to time.

 

1.13 “Claimant” shall have the meaning set forth in Section 13.1.

 

1.14 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.15 “Committee” shall mean the committee described in Article 11.

 

1.16 “Company” shall mean Amgen Inc., and any successor to all or substantially
all of the Company’s assets or business and it shall exclude any disregarded
entity pursuant to Treasury Regulations section 301.7701-3, unless such
disregarded entity is selected by the Board to participate in the Plan.

 

1.17 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Annual Company Contribution Amounts, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.

 

1.18 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

2



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

1.19 “Disability” shall mean any medically determinable physical or mental
impairment resulting in a Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months. The determination of whether a Participant
has a Disability shall be made by the Employer’s short-term disability insurance
carrier or administrator (or, if none, by the Committee).

 

1.20 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.21 “Employee” shall mean a person whom an Employer classifies as an employee.

 

1.22 “Employer” shall be defined as follows:

 

  (a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan, through designation in Appendix A of the
Plan, and have adopted the Plan by permitting their Employees to participate in
the Plan.

 

  (b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean the entity for which the
Participant performs services and with respect to which the legally binding
right to compensation deferred or contributed under this Plan arises, and all of
its Affiliates.

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.24 “401(k) Plan” shall be that certain Amgen Retirement and Savings Plan
adopted by the Company, as it may be amended from time to time.

 

1.25 “Participant” shall mean any Employee (i) who is selected by the Committee
from among the highly compensated or management employees of the Employer to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement, an Election Form and a Beneficiary Designation Form,
(iv) whose signed Plan Agreement, Election Form and Beneficiary Designation Form
are accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. In addition, a Participant shall
mean any member of the Board (i) who elects to participate in the Plan, (ii) who
signs a Plan Agreement, an Election Form and a Beneficiary Form, (iii) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (iv) who commences participation in the Plan, and
(v) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.26 “Plan” shall mean the AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN, as
amended and restated effective January 1, 2009, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

 

1.27

“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan

 

3



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.

 

1.28 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.29 “Separation from Service” shall mean the termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
as determined by the Committee in accordance with Treasury Regulation
Section 1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

 

  (a) For a Participant who provides services to the Employer as an Employee,
except as otherwise provided in Section 1.29(b), a Separation from Service shall
occur when such Participant experiences a termination of employment with such
Employer. A Participant shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that either (i) the
Participant is not reasonably expected to perform further services for the
Employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the Employer after such date (whether as an
Employee or as an independent contractor) will permanently decrease to no more
than 49% of the average level of bona fide services performed by such
Participant (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or full period of services to the
Employer if the Participant has been providing services to the Employer for less
than 36 months).

 

  (b) If a Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed six months, or longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract. If the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
Participant will incur a Separation from Service as of the first day immediately
following the end of such six-month period. However, where a Participant’s leave
of absence is due to his or her Disability, a 29-month period of absence will be
substituted for such six-month period. In applying the provisions of this
paragraph, a leave of absence shall be considered a bona fide leave of absence
only if there is a reasonable expectation that the Participant will return to
perform services for the Employer.

 

  (c) Notwithstanding the foregoing, if a Participant who provides services to
the Employer as both an Employee and a member of the Board, then to the extent
permitted by Treasury Regulation Section 1.409A-1(h)(5), the services provided
by such Participant as a Board member shall not be taken into account in
determining whether the Participant experiences a Separation from Service as an
Employee, and the services provided by such Participant as an Employee shall not
be taken into account in determining whether the Participant has experienced a
Separation from Service as a Board member.

 

1.30 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.31 “Trust” shall mean one or more trusts established pursuant to that certain
Trust Agreement, dated as of January 1, 2002 between the Company and the trustee
named therein, as amended from time to time.

 

1.32

“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a

 

4



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

sudden and unexpected illness or accident of the Participant, or the
Participant’s spouse, Beneficiary, or dependent (as defined in Code Section 152,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)), (ii) a loss of
the Participant’s property due to casualty, or (iii) another similar
extraordinary and unforeseeable circumstance arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee, consistent with Treasury Regulation Section 1.409A-3(i)(3).

 

1.33 “Valuation Date” shall mean the last day of each Plan Year or any other
date as of which the Committee, in its sole discretion, designates as a
Valuation Date.

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of Employees of the Employers, each of whom is a member of
management or is highly compensated, and to members of the Board. From the group
of employees who are management or highly compensated, the Committee shall
select, in its sole discretion, Employees to participate in the Plan, and they
shall be designated on Appendix B.

 

2.2 Enrollment Requirements. As a condition to participation, each member of the
Board and selected Employee shall complete, execute, and return to the Committee
a Plan Agreement, an Election Form and a Beneficiary Designation Form, all
within the timeframes set forth in Section 3.2. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

 

2.3 Eligibility/Commencement of Participation. Provided an Employee selected to
participate in the Plan or member of the Board has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period set forth in Section 2.2, that Employee or Board member shall commence
participation in the Plan on the first day of the month following the month in
which he or she completes all enrollment requirements or such other date
specified by the Committee.

 

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to prevent
the Participant from making future deferral elections in a subsequent Plan Year.

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1 Maximum Deferrals.

 

  (a) Annual Base Salary and Annual Bonus. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Annual Base Salary or
Annual Bonus up to the following maximum percentages for each deferral elected
as determined by the Committee for each Plan Year:

 

Deferral

  

Maximum Percentage

Annual Base Salary

   50%

Annual Bonus

   100%

 

  (b)

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Annual Base Salary and Annual Bonus

 

5



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

shall be based on the amount of compensation not yet earned by the Participant
as of the date the Participant submits a Plan Agreement and an Election Form to
the Committee for acceptance.

 

  (c) Notwithstanding the foregoing, Participants who are members of the Board
shall be subject to a 100% maximum deferral percentage with respect to their
Annual Base Salary.

 

3.2 Election to Defer/Effect of Election Form.

 

  (a) First Plan Year. A Board member or Employee designated in Appendix B who
first becomes eligible to participate in the Plan on or after the beginning of a
Plan Year, as determined in accordance with Treasury Regulation
Section 1.409A-2(a)(7)(ii), may elect to defer the portion of his or her Annual
Base Salary and/or Annual Bonus paid for services performed after such election,
provided that such Employee or Board member (1) submits an Election Form to the
Committee within 30 days after the Employee is selected by the Committee for
participation in the Plan or within 30 days of the effective date of the
member’s appointment to the Board, and (2) has not been eligible to participate
in this Plan or in any other plan that would be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c) at any time during the 24-month period
ending on the date he or she became eligible to participate in the Plan.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures and before the end of the Plan Year preceding the Plan Year in which
the services are first performed for which the Annual Base Salary and/or Annual
Bonus that is subject to the election is paid. If no such Election Form is
timely delivered for a Plan Year, the Annual Deferral Amount shall be zero for
that Plan Year.

 

3.3 401(k) Plan/1165(e) Plan Participation. A Participant who also participates
in the 401(k) Plan or in the Retirement and Savings Plan of Amgen Manufacturing,
Limited (the “1165(e) Plan”) shall have the opportunity to delay the effective
date of his or her deferral election until the latest date selected by the
Committee for the applicable Plan Year. Elections under this Section 3.3 shall
be made on an Election Form in accordance with such rules and procedures the
Committee shall establish, within the timeframes set forth in Section 3.2.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year and except as
provided in Section 3.3, the Annual Base Salary portion of the Annual Deferral
Amount for each Participant shall be withheld from each regularly scheduled
Annual Base Salary payroll. The Annual Bonus portion of the Annual Deferral
Amount shall be withheld at the time the Annual Bonus is or otherwise would be
paid to the Participant, whether or not this occurs during the Plan Year itself.

 

3.5 Annual Company Contribution Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the date
determined by the Committee in its sole discretion. If a Participant is not
employed by an Employer as of the last day of a Plan Year for a reason other
than his or her retirement or death while employed, the Annual Company
Contribution Amount for that Plan Year shall be zero. An Election Form in which
a Participant elects to receive a distribution of his or her Annual Deferral
Amount for a Plan Year in accordance with Articles 5 and 6 of the Plan shall
also apply to any Annual Company Contribution Amount made on behalf of the
Participant for that Plan Year.

 

6



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

3.6 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

  (b) A Participant shall be vested in his or her Company Contribution Account
in accordance with the vesting schedules established by the Committee, in its
sole and absolute discretion, for each Annual Company Contribution Amount (and
amounts credited or debited thereon) at the time each such Annual Company
Contribution Amount is first credited to the Participant’s Account Balance under
the Plan. The vesting schedules established by the Committee for each Annual
Company Contribution Amount may be different for different Participants.

 

  (c) Notwithstanding anything in this Section to the contrary, except as
provided in subsection (d) below, in the event of a Change of Control, a
Participant’s Company Contribution Account shall immediately become 100% vested
(without regard to whether it is already vested in accordance with the above
vesting schedules).

 

  (d) Except as otherwise provided by written agreement between a Participant
and his/her Employer, notwithstanding anything in this Section or the Plan to
the contrary, the vesting schedule for a Participant’s Company Contribution
Account shall not be accelerated to the extent that the Committee determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective. In the event that any portion of a Participant’s
Company Contribution Account is not vested pursuant to such a determination, the
Participant may request independent verification of the Committee’s calculations
with respect to the application of Section 280G. In such case, the Committee
must provide to the Participant within 15 business days of such a request an
opinion from a nationally recognized accounting firm selected by the Participant
(the “Accounting Firm”), to the effect that, in the Accounting Firm’s opinion
that any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G, and containing supporting calculations, or, in the
absence of such an opinion, shall cause the relevant portion of the
Participant’s Company Contribution Account to become vested. The cost of such
opinion shall be paid for by the Company.

 

3.7 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.2(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance
for the first business day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
to the next business day and continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.7(a) above, the Participant shall specify on the Election Form, in
increments of five percentage points (5%), the percentage of his or her Account
Balance to have gains and losses measured by a Measurement Fund.

 

7



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

  (c) Measurement Funds. From time to time, the Committee in its sole discretion
shall select and announce to Participants its selection of mutual funds,
insurance company separate accounts, indexed rates or other methods (each, a
“Measurement Fund”), for the purpose of providing the basis on which gains and
losses shall be attributed to Account Balances under the Plan. The Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund
at any time. Each such action shall take effect after a reasonable period of
time following the day on which Participants are given written notice of such
change.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on available reports of the performance of the
Measurement Funds. A Participant’s Account Balance shall be credited or debited
on a daily basis based on the performance of each Measurement Fund selected by
the Participant, as determined by the Committee in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such day,
as of the close of business on such day, at the closing price on such date;
(ii) the portion of the Annual Deferral Amount that was actually deferred during
any day were invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such day, no later than the close of business on
the first business day after the day on which such amounts are actually deferred
from the Participant’s Annual Base Salary through reductions in his or her
payroll and from the Participant’s Annual Bonus, at the closing price on such
date; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such day, no later than one business day prior
to the distribution, at the closing price on such date.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.8 FICA and Other Taxes. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant or a portion or all of Annual Company
Contribution Amount becomes Vested, the Participant’s Employer(s) shall withhold
from that portion of the Participant’s Annual Base Salary or Annual Bonus that
is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA, other employment taxes and other employee
contributions on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount or Annual Company Contribution Amount in order
to comply with this Section.

 

3.9 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust, respectively
(whichever is making the payment). The Participant’s Employer, or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan any garnishment of wages in amounts and in a manner to be determined by the
sole discretion of the Employer(s) and the trustee of the Trust, respectively
(whichever is making the payment).

 

8



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

ARTICLE 4

Short-Term Payout

 

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect, within the timeframe and
manner prescribed by Section 3.2, to receive a future “Short-Term Payout” from
the Plan with respect to such Annual Deferral Amount. Subject to Article 8
below, the Short-Term Payout shall be a lump-sum payment in an amount that is
equal to the Annual Deferral Amount plus amounts credited or debited in the
manner provided in Section 3.7 above on that amount, determined at the time that
the Short-Term Payout becomes payable (rather than the date of a Separation from
Service). Subject to the terms and conditions of the Plan, each Short-Term
Payout elected shall be paid out as soon as administratively practicable within
the Plan Year designated by the Participant. The Plan Year designated by the
Participant must be at least three, but no more than ten, Plan Years after the
Plan Year in which the Annual Deferral Amount is actually deferred.

 

4.2 Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5 or Article 6, any Annual Deferral
Amount, plus amounts credited or debited thereon, that is subject to a
Short-Term Payout election under Section 4.1 but not in pay status as of the
date of the Participant’s Separation from Service or death, shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.

ARTICLE 5

Distribution of Benefits Following Separation from Service

 

5.1 Distributions. Subject to Article 8 below, a Participant shall be entitled
to a distribution of the vested interest of his or her Account Balance following
Separation from Service. Such amount will be paid in a lump-sum cash payment as
soon as administratively practicable during the Plan Year immediately following
the Plan Year in which such Separation from Service occurs, unless the
Participant has elected on an Election Form, within the time and manner
prescribed by Section 3.2, to receive either (i) a lump-sum cash payment as soon
as administratively practicable during the second Plan Year following the Plan
Year in which the Separation from Service occurs, or (ii) installment payments
in accordance with Section 5.2. A Participant is permitted to make a single
distribution election with respect to all Annual Deferral Amounts and Annual
Company Contribution Amounts, if any, deferred or contributed under the Plan
prior to 2005. For Plan Years beginning after December 31, 2004, a Participant
is permitted to make a separate distribution election with respect to each Plan
Year’s Annual Deferral Amount and Annual Company Contribution Amount, if any.

 

5.2 Installment Payments. In lieu of the lump-sum payment described in
Section 5.1, a Participant may elect on an Election Form to have the vested
portion of his or her Account Balance paid under the Annual Installment Method
following Separation from Service. Payments under the Annual Installment Method
will commence as soon as administratively practicable during the Plan Year
immediately following the Plan Year in which the Participant experiences a
Separation from Service, and will end in the Plan Year specified in the Election
Form, which shall not be later than the Plan Year that includes the ten-year
anniversary of the Participant’s Separation from Service. However, if the
Participant’s aggregate balance under all Account Balance Plans is $100,000 or
less upon his or her Separation from Service, the Participant’s election to
receive payments under the Annual Installment Method shall be disregarded and
the portion of the Participant’s Account Balance that is subject to the election
will be paid to the Participant as a lump sum as soon as administratively
practicable during the Plan Year immediately following the Plan Year in which
the Participant experiences a Separation from Service.

 

5.3

Distribution Election Changes. Subject to Section 8.3, with respect to each
distribution election made pursuant to this Article 5, a Participant may have a
one-time opportunity to irrevocably extend the payment date and/or change the
form of payment initially designated, provided that: (i) the new distribution
election shall have no effect until at least 12 months after the date on which
such election is made, (ii) the payment date must be at least five years after
the previously designated payment date and must involve completion of all
payments not later than

 

9



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

the end of the Plan Year that includes the ten-year anniversary of the
Participant’s Separation from Service, and (iii) the election must be made at
least 12 months prior to the previously designated payment date. The “previously
designated payment date” in the preceding sentence shall be January 1 of the
Plan Year in which the payment was initially scheduled to occur, which shall
include only the first payment under the Annual Installment Method.

 

10



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

ARTICLE 6

Survivor Benefits

 

6.1 Survivor Benefits. If a Participant dies before his or her Account Balance
has been distributed in full, the Participant’s Beneficiary shall receive a
survivor benefit equal to the Participant’s Account Balance, payable in
accordance with the following provisions of this Article 6. A Participant is
permitted to make a single distribution election with respect to all Annual
Deferral Amounts and Annual Company Contribution Amounts, if any, deferred or
contributed under the Plan prior to 2005. For Plan Years beginning after
December 31, 2004, a Participant is permitted to make a separate distribution
election with respect to each Plan Year’s Annual Deferral Amount and Annual
Company Contribution Amount, if any.

 

6.2 Death Before Commencement of Benefits. Subject to Section 6.3, a Participant
shall elect on an Election Form whether any amounts payable to a Beneficiary
under the Plan shall be received by his or her Beneficiary in a lump sum or
pursuant to the Annual Installment Method for up to a ten-year period. However,
if the Participant’s aggregate balance under all Account Balance Plans is
$100,000 or less upon his or her death, the Participant’s election to have
payments made under the Annual Installment Method shall be disregarded and the
portion of the Participant’s Account Balance that is subject to the election
will be paid to the Beneficiary as a lump sum. If a Participant does not make
any election with respect to the payment of his or her Account Balance, then
such Account Balance shall be paid to the Beneficiary in a lump sum. Any
lump-sum payment made pursuant to this Section 6.2 shall be made, or installment
payments shall commence, within 60 days of the Participant’s death.

 

6.3 Death After Commencement of Benefits. If a Participant dies after
installment payments have commenced, but before his or her Account Balance is
paid in full, the Participant’s remaining installment payments shall continue
and shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as payments would have been made to the
Participant had the Participant survived.

 

6.4 Distribution Election Changes. Subject to Section 8.3, with respect to each
distribution election made pursuant to this Article 6, a Participant may have a
one-time opportunity to irrevocably extend the payment date and/or change the
form of payment initially designated, provided that: (i) the new distribution
election shall have no effect until at least 12 months after the date on which
such election is made, (ii) the payment date must involve completion of all
payments not later than the end of the Plan Year that includes the ten-year
anniversary of the Participant’s death, and (iii) the election must be made at
least 12 months prior to the previously designated payment date. The “previously
designated payment date” in the preceding sentence shall be January 1 of the
Plan Year in which the payment was initially scheduled to occur, which shall
include only the first payment under the Annual Installment Method.

 

6.5 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary and contingent) to receive
any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

6.6

Beneficiary Designation Change/Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. A Participant
may name someone other than his or her spouse as a Beneficiary only if a spousal
consent, in the form designated by the Committee, is signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be cancelled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death. Notwithstanding anything in this
Section or the Plan to the contrary, a Participant’s designation of a spouse as
a

 

11



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

Beneficiary shall automatically be cancelled and revoked on the date a
Participant’s divorce from that spouse becomes final.

 

6.7 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

6.8 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.5, 6.6 and 6.7 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the Participant’s designated Beneficiary shall be deemed to be
the Participant’s estate.

 

6.9 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 7

Disability Waiver

 

7.1 Disability Waiver.

 

  (a) Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall have no further deferrals of the Annual
Deferral Amount that would otherwise have been withheld from a Participant’s
Annual Base Salary or Annual Bonus for the Plan Year during which the
Participant first suffers a Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan. Any cancellation of the Participant’s Annual Deferral Amount pursuant to
this Section 7.1(a) shall occur by the later of the end of the Plan Year or the
15th day of the third month following the date the Participant incurs a
Disability.

 

  (b) Return to Work. If a Participant returns to employment with an Employer,
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment or service
and for every Plan Year thereafter while a Participant in the Plan; provided
such deferral elections are otherwise allowed and an Election Form is delivered
to and accepted by the Committee for each such election in accordance with
Section 3.2 above.

ARTICLE 8

Distributions – General

 

8.1 Generally. Except as otherwise provided, any and all distributions pursuant
to Articles 4 through 6 shall be subject to the terms and conditions of this
Article 8.

 

8.2

Six-Month Delayed Payment. If, at the time of the Participant’s Separation from
Service, the Participant is a “specified employee” (within the meaning of
Section 409A of the Code and Treasury Regulation Section 1.409A-1(i)), the
Company will not pay or provide any “Specified Benefits” (as defined herein)
during the six-month period beginning with the date of the Participant’s
Separation from Service (the “409A Suspension Period”). In the event of a
Participant’s death, however, the Specified Benefits shall be paid to the
Participant’s Beneficiary without regard to the 409A Suspension Period. For
purposes of this Plan, “Specified Benefits” are any amounts of the Participant’s
Account Balance that would be subject to Section 409A additional taxes if the
Company were to pay them, pursuant to this Plan, on account of the Participant’s
Separation from Service. During the 409A Suspension Period, the Account Balance
will continue to be credited or debited in accordance with Section 3.7

 

12



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

above until the Account Balance is distributed. Within 14 calendar days after
the end of the 409A Suspension Period, the Participant shall be paid a lump-sum
payment in cash equal to any Specified Benefits delayed during the 409A
Suspension Period.

 

8.3 Special Transition Rule for 2008. This Section is effective October 1, 2008.
The Committee shall, in accordance with the rules established by the Committee
and pursuant to Notice 2007-86, provide a limited period in 2008 in which
Participants (other than those subject to the special grandfathering rules set
forth in the “Purpose” provision before Article 1 above) may make distribution
elections with respect to all or part of their Account Balances. On or before
the deadline established by the Committee, which in no event shall be later than
December 31, 2008, Participants shall make any such elections on an Election
Form that the Committee provides. Any distribution election made by a
Participant, and accepted by the Committee, shall not be treated as a change in
either the form or timing of a Participant’s benefit payment for purposes of
Code Section 409A or Section 5.3 or 6.4 of the Plan. If any distribution
election submitted by a Participant in accordance with this Section 8.3 either
(i) relates to an amount that would otherwise be paid to the Participant in
2008, or (ii) would cause an amount to be paid to the Participant in 2008, such
election shall not be effective with respect to such amount.

 

  (a) Short-Term Payouts. If a Participant makes no election pursuant to this
Section 8.3(a), the portion of the Participant’s Annual Deferral Amount that the
Participant previously elected to receive as a Short-Term Payout shall be
payable as a lump sum as soon as administratively practicable following the
January 1 designated by the Participant in the Election Form, but no later than
the end of the Plan Year in which such date occurs. If the Participant elects to
change a previous election with respect to a Short-Term Payout pursuant to this
Section 8.3(a), the distribution date designated by the Participant must be at
least three but no more than ten Plan Years after the Plan Year in which the
Annual Deferral Amount is actually deferred.

 

  (b) Distributions Following Separation from Service. If a Participant makes no
election pursuant to this Section 8.3(b), the vested portion of the
Participant’s Account Balance that the Participant previously elected to receive
upon termination of employment, or the vested portion of the Participant’s
Account Balance with respect to which the Participant previously made no
election, will be paid as a lump sum as soon as administratively practicable
during the Plan Year immediately following the Plan Year in which the
Participant incurs a Separation from Service. However, a Participant may make an
election pursuant to this Section 8.3(b) to receive such Account Balance as
either (i) a lump-sum cash payment as soon as administratively practicable
during the second Plan Year following the Plan Year in which the Participant’s
Separation from Service occurs, or (ii) installment payments under the Annual
Installment Method pursuant to Section 5.2.

 

  (c) Distributions Following Death. If a Participant makes no election pursuant
to this Section 8.3(c), the vested portion of the Participant’s Account Balance
that the Participant previously elected to be paid to the Participant’s
Beneficiary upon his or her death will be paid to the Beneficiary as a lump sum
within 60 days of the Participant’s death. However, pursuant to this
Section 8.3(c), a Participant may elect to have such Account Balance paid to his
or her Beneficiary in installment payments under the Annual Installment Method
pursuant to Section 6.2.

 

8.4 Accelerated Distributions. Distributions may not be accelerated, except as
provided in this Section 8.4 and Article 10. Distributions may be accelerated
under the following circumstances:

 

  (a) A Participant who has elected to receive any Annual Deferrals under the
Annual Installment Method subsequently elects to change from installments to a
lump-sum distribution, provided the change in the distribution election
satisfies the requirements set forth in Section 5.3 or 6.4 above.

 

13



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

  (b) A Participant becomes liable for FICA taxes with respect to any portion of
the Participant’s Account Balance, provided that if an accelerated distribution
is made pursuant to this paragraph, the amount distributed shall not exceed the
aggregate of the FICA taxes imposed on the Participant’s Account Balance plus
any income tax withholding required for the FICA withholdings.

 

  (c) The Plan fails to meet the requirements of Code Section 409A with respect
to a Participant, provided that, if an accelerated distribution is made pursuant
to this paragraph, the amount that shall be distributed shall not exceed the
amount required to be included in income as a result of the failure to comply
with Code Section 409A.

 

8.5 Delayed Distributions. Except as provided in Sections 5.3, 6.4, 8.2, 8.3,
and this Section 8.5, payments may not be delayed. Distributions may be delayed
under the following circumstances:

 

  (a) If the Company reasonably anticipates that the Company’s deduction with
respect to any distribution from this Plan would be limited or eliminated by
application of Code Section 162(m), then to the extent permitted by Treasury
Regulation Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed
necessary to ensure that the entire amount of any distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited or debited with additional amounts in
accordance with Section 3.7. The delayed amounts (as adjusted for any amounts
credited or debited thereon) shall be distributed to the Participant (or his
Beneficiary in the event of the Participant’s death) at the earliest date the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).

 

  (b) The Committee may delay payment if it reasonably anticipates that making
the payment would violate federal securities laws or other applicable law,
provided the Company treats all payments to similarly situated Participants on a
reasonably consistent basis and the payment is made at the earliest date at
which the Committee reasonably anticipates that the making of the payment will
not cause such a violation.

 

8.6 Withdrawal/Cancellation of Deferrals for Unforeseeable Financial
Emergencies. If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout shall not exceed the lesser of the
Participant’s then vested Account Balance or the amount reasonably needed to
satisfy the Unforeseeable Financial Emergency. If, subject to the sole
discretion of the Committee, the petition for a payout is approved, any payout
shall be made within 60 days of the date of such approval. In addition, if the
petition for payout is approved, or if the Participant receives a hardship
distribution from the 401(k) Plan, the Participant’s deferrals for the remainder
of the Plan Year shall be cancelled effective as of the date of such hardship
distribution or approval. Any deferral for a subsequent Plan Year must be made
in accordance with Section 3.2.

 

8.7

Withholding of Employment Taxes Upon Distribution. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust, respectively (whichever is making the payment). The Participant’s
Employer, or the trustee of the Trust, shall withhold from any payments made to
a Participant under this Plan any garnishment of wages in amounts and in a
manner to be determined by the sole discretion of the Employer(s) and the
trustee of the Trust, respectively (whichever is making the payment). Except to
the extent specifically provided within this Plan or any separate written
agreement between a Participant and the Employer, a Participant shall be solely
responsible for the satisfaction of any taxes with respect to the benefits
payable to the Participant under this Plan (including, but not limited to,
employment taxes imposed on employees and additional taxes on nonqualified
deferred compensation). Although the Company intends and expects that the Plan
and its payments and benefits will not give rise to taxes imposed under
Section 409A of the Code, neither the Company, nor its employees,

 

14



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

directors, or agents shall have any obligation to mitigate or to hold any
Participant harmless from any or all of such taxes.

ARTICLE 9

Leave of Absence

 

9.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and the Annual Deferral Amount shall continue
to be withheld during such paid leave of absence in accordance with Article 3.

 

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, and such leave of absence does not constitute a Separation from
Service, the Participant shall continue to be considered employed by the
Employer and deferrals shall not be made, in the absence of compensation. Upon
such expiration of the unpaid leave and resumption of entitlement to
compensation, deferrals shall resume for the remaining portion of the Plan Year
in which the return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 10

Termination/Amendment or Modification

 

10.1 Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, by action of its Board of Directors or the Committee, the Company
reserves the right to discontinue its sponsorship of the Plan and to terminate
the Plan at any time in accordance with one of the following circumstances set
forth in subsections (a) through (c) below and in Treasury Regulation
Section 1.409A-3(j)(4)(ix):

 

  (a) The Company may terminate the Plan if the termination and liquidation is
not proximate to a downturn in the Company’s financial health and:

 

  (i) The Plan and all other plans maintained by the Company that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) are
irrevocably terminated;

 

  (ii) No payments other than payments that would otherwise be payable under the
terms of the Plan are made within 12 months following the date the Company takes
all necessary actions to terminate and liquidate the Plan;

 

  (iii) Except with respect to the Participants who became entitled to benefits
under the terms of the Plan and any other plan maintained by the Company that
would be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c)
within the first 12 months following the date such plans are irrevocably
terminated, all payments to the Participants due under the terms of such plans
must be made between the first day of the 13th month and the last day of the
24th month following the date such plans terminated; and

 

  (iv) The Company does not adopt a plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) within three years following the
date the Plan is terminated.

 

15



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

  (b) The Company terminates and liquidates the Plan pursuant to irrevocable
action taken within 30 days preceding or 12 months following a “change in
control event” (defined below), provided that the Plan and all other plans
maintained by the Company that would be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c) are terminated on the same date with respect to
each participant in such plans that experienced the “change in control event,”
and all such participants receive all benefits payable under such plans within
12 months following the termination date. For purposes of this Section 10.1(b),
“change in control event” shall have the meaning set forth in Treasury
Regulation Section 1.409A-3(i)(5).

 

  (c) The Company terminates and liquidates the Plan within 12 months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that all
benefits payable under the Plan are distributed to Participants during the
earlier of (i) the taxable year in which the amount is actually or
constructively received, or (ii) the latest of the calendar year in which
(a) the Plan is terminated and liquidated; (b) the benefits are no longer
subject to a substantial risk of forfeiture; or (c) the payment first becomes
administratively practicable.

 

10.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Committee; provided, however, that: (i) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification, (ii) no adverse amendment or modification shall be effective upon
or after a Change of Control without the prior written consent of a majority of
the Participants, and (iii) no amendment or modification of this Section 10.2 or
Section 11.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to benefits under the terms of the Plan as of the date of the amendment or
modification.

This Plan is intended to comply with Section 409A of the Code, and the Company
shall have complete discretion to interpret and construe this Plan and any
associated documents in any manner that establishes an exemption from or
otherwise conforms them to the requirements of Section 409A. If, for any reason
including imprecision in drafting, any Plan provision does not accurately
reflect its intended establishment of an exemption from or compliance with
Section 409A of the Code, as demonstrated by consistent interpretations or other
evidence of intent, the provision shall be considered ambiguous and shall be
interpreted by the Company in a fashion consistent herewith, as determined in
the sole and absolute discretion of the Company. The Company reserves the right
to unilaterally amend this Plan without the consent of any Participant in order
to accurately reflect its correct interpretation and operation, as well as to
maintain an exemption from or compliance with Section 409A of the Code.

 

10.3 Plan Agreement. Despite the provisions of Sections 10.1 and 10.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the consent of the Participant.

 

10.4 Effect of Payment. The full payment of the applicable benefit under
Article 4, 5, or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

16



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

ARTICLE 11

Administration

 

11.1 Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by the Compensation Committee of the Board, or such
committee or delegates as the Compensation Committee of the Board shall appoint.
The Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate laws, rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant, the Company or any Employer.

 

11.2 Administration Upon Change of Control. For purposes of this Plan, the
Company, acting through the Committee, shall be the “Administrator” at all times
prior to the occurrence of a Change of Control. Upon and after the occurrence of
a Change of Control, the “Administrator” shall be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
such event, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s highest ranking officer (the “Ex-CEO”). The Administrator shall
have the discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change of Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change of Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) pursuant to
Section 11.5, indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) pursuant to Section 11.6,
supply full and timely information to the Administrator or all matters relating
to the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the date of circumstances of the retirement,
Disability, death or Separation from Service of the Participants, and such other
pertinent information as the Administrator may reasonably require. Upon and
after a Change of Control, the Administrator may be terminated (and a
replacement appointed) by the Trustee only with the approval of the Ex-CEO. Upon
and after a Change of Control, the Administrator may not be terminated by the
Company.

 

11.3 Agents. In the administration of this Plan, the Committee and the
Administrator may, from time to time, employ agents and delegate to them such of
their respective administrative duties as they see fit (including acting through
a duly appointed representative) and may from time to time consult with counsel
who may be counsel to any Employer.

 

11.4 Binding Effect of Decisions. The decisions or actions of the Committee, the
Administrator and/or their respective delegates, with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

 

11.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

17



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

11.6 Employer Information. To enable the Committee and Administrator to perform
their respective functions, the Company and each Employer shall supply full and
timely information to the Committee or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the retirement, Disability, death or Separation from Service of
its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13

Claims Procedures

 

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

13.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.3
below.

 

13.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

18



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

13.4 Decision on Review. The Committee shall render its decision on review
promptly, using an abuse of discretion standard of review, and shall render its
decision not later than 60 days after the filing of a written request for review
of the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan. Effective
October 15, 2004, if Claimant has entered into an arbitration agreement with the
Company or an Employer, the provisions of that arbitration agreement will govern
following a Claimant’s compliance with the foregoing provisions of this Article
13, and shall be the sole and exclusive remedy following compliance with the
foregoing provisions.

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. The Company may establish the Trust, and each
Employer may transfer over to the Trust such assets as the Employer determines,
in its sole discretion, to provide for its respective future liabilities created
with respect to the Annual Deferral Amounts and Annual Company Contribution
Amounts, for such Employer’s Participants for all periods prior to the transfer,
as well as any debits and credits to the Participants’ Account Balances for all
periods prior to the transfer, taking into consideration the value of the assets
in the trust at the time of the transfer.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the other creditors of the Employers
to the assets transferred to the Trust. Each Employer shall at all times remain
liable to carry out its obligations under the Plan.

 

14.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

14.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement.

ARTICLE 15

Miscellaneous

 

15.1

Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent. The Plan is an unfunded, nontax-qualified, individual account,
profit sharing plan. Plan benefits shall only accrue immediately before they are
paid and may be paid directly by the Company. By electing to contribute to this
Plan, each Participant acknowledges that this Plan is subject to ERISA but

 

19



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

exempted from all of ERISA’s substantive requirements because it is a “top-hat
plan,” acknowledges that the Company would not have implemented or continued
this Plan but for its good-faith belief that it is a top-hat plan, agrees that
all Plan benefits shall be contingent on the Plan being a top-hat plan and
promises never to assert otherwise.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, the Employer’s assets shall be, and remain, neither
pledged nor restricted under or as a result of this Plan. An Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

15.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

15.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, except to the extent
expressly provided in a written employment agreement, if any. Nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service of any Employer or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

 

15.6 Furnishing Information. A Participant or his or her Beneficiary, as a
condition to entitlement to benefits hereunder, shall cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.

 

15.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

20



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

 

Amgen Inc. Nonqualified Deferred

Compensation Plan Committee

    Amgen Inc.     One Amgen Center Drive     Thousand Oaks, CA 91320-1799  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last address of the Participant shown on the records of the Company.

 

15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

15.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

15.15 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participants, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participants shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

15.16

Legal Fees To Enforce Rights After Change of Control. The Company and each
Employer is aware that upon the occurrence of a Change of Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits

 

21



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

 

intended under the Plan. In these circumstances, the purpose of the Plan could
be frustrated. Accordingly, if, following a Change of Control, it should appear
to any Participant that the Company, the Participant’s Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant the benefits intended to be provided, then the Company and the
Participant’s Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of the Company and the Participant’s
Employer (who shall be jointly and severally liable) to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company, the Participant’s
Employer or any director, officer, shareholder or other person affiliated with
the Company, the Participant’s Employer or any successor thereto in any
jurisdiction. The Company or the Participant’s Employer will pay all expenses
described in this Section 15.16 no later than the last day of the Participant’s
taxable year immediately following the taxable year in which the expenses are
incurred, and the amount of expenses incurred in one taxable year shall not
affect the eligible expenses in any other taxable year. Notwithstanding anything
in this Section or the Plan to the contrary, the Company and/or the
Participant’s Employer shall have no obligation for any unpaid expenses under
this Section, and the Participant shall reimburse the Company and/or the
Participant’s Employer for expenses already paid, to the extent there is a
judicial determination or final arbitration decision that the litigation or
other legal action brought by the Participant is frivolous.

 

22



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

IN WITNESS WHEREOF, the Company has signed this amended and restated Plan
document as of             , 2008.

 

“Company” Amgen Inc., a Delaware corporation By:  

/s/ BRIAN MCNAMEE

Title:   Senior Vice President, Human Resources

 

23



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

Appendix A

The following subsidiaries and affiliates of Amgen Inc. are designated as
Employers:

Amgen Fremont Inc.

Amgen Manufacturing, Limited

Amgen Mountain View Inc.

Amgen SF, LLC

Amgen USA Inc.

Amgen Worldwide Services, Inc.

Immunex Corporation

Immunex Manufacturing Corporation

Immunex Rhode Island Corporation

Tularik Pharmaceutical Company

 

24



--------------------------------------------------------------------------------

LOGO [g75820ex10_21.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

 

 

Appendix B

Subject to the other terms and conditions of the Plan, the following
management-level Employees shall be eligible to participate in the Plan:

1. Those management-level Employees at Job Level 7 or higher.

2. Those management-level Employees at Job Level 6 who, prior to the
implementation of the Global Career Framework, were participating in the Plan.

 

25